DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 08/19/2021 has been entered. Claims 1-4,7-15 and 17-22 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Martin (US2773473).
	Regarding claim 1:
 Tominaga teaches:
A small animal habitat comprising: (Abstract and Figures)
a top portion; (Figures 1-2, Reference 1)
a base portion; (Figure 1-2, Reference 2)
a central portion positioned between the top portion and the base portion, (Figures 1-2, Reference 5+ 6)
wherein the central portion at least partially comprises a plurality of horizontally-extending wire tines; (Figures 1-2, Reference 5c+6c, see horizontal wire tines located above and below 5c+6c (unnumbered))
and at least one exterior structural assembly, (Figures 1-2, Reference 3)
wherein the at least one exterior structural assembly comprises: at least one upward-facing clip (Figure 1, Reference 3d)
extending from an inner surface of the at least one exterior structural assembly, (see how 3d extends from an inner surface of 3)
and at least one downward-facing extended tab (Figure 1, Reference 3c)
extending from the inner surface of the at least one exterior structural assembly, (see how 3c extends from an inner surface of 3)
wherein the at least one upward-facing clip is configured to be removably coupled to at least one of the plurality of horizontally-extending wire tines, (Figures 1-2, Reference 3d, col 3 ln 11-19)
the at least one downward-facing extended tab is configured to be removably coupled to the base portion (Figures 1-2, Reference 3c, col 1 ln 24-25)

    PNG
    media_image1.png
    310
    335
    media_image1.png
    Greyscale


wherein the two-sided opening is sized to fit over a top edge of the base portion. (see how the top sided opening of 3c is sized to fit over 2b in Fig 1)
Tominaga doesn’t teach:
a three-sided channel is formed between the at least one downward-facing extended tab and the inner surface of the at least one exterior structural assembly;
the channel sized to fit over a top edge of the base portion.
Martin teaches:
at least one exterior structural assembly (Figures 1-5, Reference 10)
connected to a central portion (Figure 5, Reference 16)
at least one downward-facing extended tab (Figures 1-5, Reference 15)
an inner surface of at least one exterior structural assembly (Figures 1-5, Reference 13)
wherein a three-sided channel is formed between the at least one downward facing extended tab and the inner surface of the at least one exterior structural assembly. (Figure 3, see the channel formed between 13+15)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the exterior structural assembly of Tominaga such that it comprises an extended inner surface to form a channel with the downward-facing extended tab as taught by Martin to securely and removably attach the exterior assembly to the base portion.
Therefore, the combination of Tominaga and Martin teach:
the channel sized to fit over a top edge of the base portion. (Tominaga teaches the connection to over the top edge of the base portion, and modified with the channel of Martin, the modified channel is sized to fit over 2b in Fig 1)
Regarding claim 2:
 Tominaga as modified teaches claim 1 and Tominaga further teaches:

    PNG
    media_image2.png
    213
    158
    media_image2.png
    Greyscale

wherein the at least one upward-facing clip comprises a horizontally-extending surface, (Figures 1-2, see above annotation for HES)
an upwardly-extending angled surface, (Figures 1-2, see above annotation for UEAS, the reference teaches that the UEAS is upwardly extending by being the upward most member and it comprises an angled surface)
and a vertically-extending face. (Figures 1-2, see above annotation for VES)
Regarding claim 9:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one upward-facing clip comprises a pair of spaced-apart upward-facing clips. (Figure 1, see how there is a pair of 3d on each side of 3)
Regarding claim 11:
 Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one downward-facing extended tab comprises a pair downward-facing extended tab. (Figure 1, Reference 3c, see how there are 2 extending tabs on each corner)
Tominaga doesn’t teach:
wherein the at least one downward-facing extended tab comprises a single downward-facing extended tab
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pair of downward-facing extended tab of Tominaga to comprise a single downwardly-facing extending tab as claimed to reinforce the structural integrity of the tab and prevent a singular tab from breaking and damaging the device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 12:
Tominaga as modified teaches claim 11 but Tominaga doesn’t teach:
wherein the downward-facing extended tab is configured to be positioned between a pair of vertical wire tines of the central portion.
Martin further teaches:
wherein the downward-facing extended tab is configured to be positioned between a pair of vertical wire tines of the central portion. (see how the downward-facing extended tab is positioned between a pair of vertical tines 16)

Regarding claim 13:
 Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein at least one of the top portion and the base portion is removably coupled to the central portion. (Figures 1-2, Reference 6d, col2 lns46-49)
Regarding claim 14:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
further comprising at least one latch, wherein the at least one latch is configured to removably secure at least one of the top portion and the base portion to the central portion. (Figures 1-2, Reference 2c, col3 lns6-10)
Regarding claim 15:
 Tominaga teaches:
A method for coupling at least one decorative assembly to the exterior of a small animal habitat, the method comprising: (Abstract and Figures)
Providing a top portion; (Figures 1-2, Reference 1)
Providing a base portion; (Figure 1-2, Reference 2)
Providing a central portion positioned between the top portion and the base portion, (Figures 1-2, Reference 5+ 6)
wherein the central portion at least partially comprises a plurality of horizontally-extending wire tines; (Figures 1-2, Reference 5c+6c, see horizontal wire tines located above and below 5c+6c (unnumbered))
Providing at least one exterior structural assembly, (Figures 1-2, Reference 3)
wherein the at least one exterior structural assembly comprises: at least one upward-facing clip (Figure 1, Reference 3d)
extending from an inner surface of the at least one exterior structural assembly, (see how 3d extends from an inner surface of 3)
and at least one downward-facing extended tab (Figure 1, Reference 3c)
extending from the inner surface of the at least one exterior structural assembly, (see how 3c extends from an inner surface of 3) 

    PNG
    media_image1.png
    310
    335
    media_image1.png
    Greyscale

a two-sided opening is formed at the at least one downward-facing extended tab (see C annotated above)
coupling the at least one downward-facing extended to a surface of the base portion (Figures 1-2, Reference 3c, col 1 ln 24-25)
by fitting the two-sided opening over a top edge of the base portion; (see how the top sided opening of 3c is sized to fit over 2b in Fig 1)
coupling the at least one upward-facing clip to at least one of the plurality of horizontally-extending wire tines. (Figures 1-2, Reference 3d, col 3 ln 11-19)
Tominaga doesn’t teach:
a three-sided channel is formed between the at least one downward-facing extended tab and the inner surface of the at least one exterior structural assembly;
by fitting the channel over a top edge of the base portion;
Martin teaches:
at least one exterior structural assembly (Figures 1-5, Reference 10)
connected to a central portion (Figure 5, Reference 16)
at least one downward-facing extended tab (Figures 1-5, Reference 15)
an inner surface of at least one exterior structural assembly (Figures 1-5, Reference 13)
a three-sided channel is formed between the at least one downward facing extended tab and the inner surface of the at least one exterior structural assembly. (Figure 3, see the channel formed between 13+15)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the exterior structural assembly of Tominaga such that it comprises an extended inner surface to form a channel with the downward-facing extended tab as taught by Martin to securely and removably attach the exterior assembly to the base portion.
Therefore, the combination of Tominaga and Martin teach:
fitting the channel over a top edge of the base portion; (Tominaga teaches the connection to over the top edge of the base portion, and modified with the channel of Martin, the modified channel is sized to fit over 2b in Fig 1)
Claim(s) 19-20, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Martin and in view of Marchioro (US20040144330).
 Regarding claim 19:
Tominaga as modified teaches claim 1 and but doesn’t teach:
wherein the channel has a curvilinear profile.
Marchioro teaches:
an exterior structural assembly (fig and abstract)
comprising a channel (Fig 3, Ref 17a)
wherein the channel has a curvilinear profile (Fig 3, Ref 17a has a curvilinear profile). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the channel and corners of the base portion of Tominaga as modified by Martin to comprise a curvilinear profile as taught by Marchioro to facilitate easier grip with the user’s palm when handling the habitat. 
Regarding claim 20:
Tominaga as modified teaches claim 19 and Tominaga further teaches:
wherein the at least one exterior structural assembly is configured to be mounted on a corner of at least one of the top portion, the central portion, and the base. (Fig 1-2, Ref 3 is mounted on the corners 3b of the top portion 1, central portion 6, and base 2)
Regarding claim 21:

wherein the channel has a curvilinear profile.
Marchioro teaches:
an exterior structural assembly (fig and abstract)
comprising a channel (Fig 3, Ref 17a)
wherein the channel has a curvilinear profile (Fig 3, Ref 17a has a curvilinear profile). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the channel and corners of the base portion of Tominaga as modified by Martin to comprise a curvilinear profile as taught by Marchioro to facilitate easier grip with the user’s palm when handling the habitat. 
Regarding claim 22:
Tominaga as modified teaches claim 19 and Tominaga further teaches:
further comprising mounting the at least one exterior structural assembly on a corner of at least one of the top portion, the central portion, and the base. (Fig 1-2, Ref 3 is mounted on the corners 3b of the top portion 1, central portion 6, and base 2)
Claim(s) 3, 10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Martin and in view of Steudler (US3789800).
Regarding claim 3:
Tominaga as modified teaches claim 2 and Tominaga further teaches:
wherein the at least one upward-facing clip is outwardly removable (Figure 1-2, the clips 3d are outwardly removable from the wire tines)
Tominaga doesn’t teach:
wherein the at least one upward-facing clip is downwardly deflectable
Steudler teaches:
a small animal habitat (Figure 3, Reference C)
comprising a central portion (Figure 3, Reference H)
at least one exterior structure comprising (Figure 3-4, Reference 11)
at least one upward-facing clip (Figure 2-3, Reference 28+37+33)
wherein the at least one upward-facing clip is downwardly deflectable (Figure 2-3, arrow 5, col 3 ln 7-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clip of Tominaga such that it was downwardly deflectable as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage. 
Regarding claim 10:
Tominaga as modified teaches claim 1 but doesn’t teach:
wherein the pair of spaced-apart upward-facing clips are configured to be positioned between a pair of vertical wire tines of the central portion.
Steudler further teaches:
a pair of spaced apart upward-facing clips (Figures 2-3, see how there are 2 upward-facing clips 28+37+33)
wherein the pair of spaced-apart upward-facing clips are configured to be positioned between a pair of vertical wire tines of the central portion. (See fig 3, how the clips are configured to be positioned between a pair of wire tines H)

Regarding claim 17:
Tominaga as modified teaches claim 15 and Tominaga further teaches:

    PNG
    media_image2.png
    213
    158
    media_image2.png
    Greyscale

wherein the at least one upward-facing clip comprises a horizontally-extending surface, (Figures 1-2, see above annotation for HES)
an upwardly-extending angled surface, (Figures 1-2, see above annotation for UEAS, the reference teaches that the UEAS is upwardly extending by being the upward most member and it comprises an angled surface)
and a vertically-extending face. (Figures 1-2, see above annotation for VES)
Tominaga doesn’t teach:
and further wherein coupling the at least one upward-facing clip comprises Page 12 of 14 100011955Attorney Docket No.: 146047.00146 deflecting the horizontally-extending surface until the vertically-extending face engages with at least one of the plurality of horizontally-extending wire tines
Steudler further teaches:
wherein the at least one upward-facing clip comprises a horizontally-extending surface, (Figure 2-4, Reference 28)
an upwardly-extending angled surface, (Figure 2-4, Reference 37)
and a vertically- extending face, (Figure 2-4, Reference 33)
and further wherein coupling the at least one upward-facing clip comprises Page 12 of 14 100011955Attorney Docket No.: 146047.00146deflecting the horizontally-extending surface until the vertically-extending face engages with at least one of the plurality of horizontally-extending wire tines. (Figure 2-3, arrow 5, col 3 ln 7-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clip of Tominaga such that it was downwardly deflectable as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage. 
Regarding claim 18:
Tominaga as modified teaches claim 15 and Tominaga further teaches:

    PNG
    media_image2.png
    213
    158
    media_image2.png
    Greyscale

wherein the at least one upward-facing clip comprises a horizontally-extending surface, (Figures 1-2, see above annotation for HES)
an upwardly-extending angled surface, (Figures 1-2, see above annotation for UEAS, the reference teaches that the UEAS is upwardly extending by being the upward most member and it comprises an angled surface)
and a vertically-extending face. (Figures 1-2, see above annotation for VES)
Tominaga doesn’t teach:
and further wherein coupling the at least one upward-facing clip comprises deflecting at least one of the plurality of horizontally-extending wire tines in an upward direction until the vertically-extending face engages with the at least one of the plurality of horizontally-extending wire tines.
Steudler further teaches:
wherein the at least one upward-facing clip comprises a horizontally-extending surface, (Figure 2-4, Reference 28)
an upwardly-extending angled surface, (Figure 2-4, Reference 37)
and a vertically- extending face, (Figure 2-4, Reference 33)
and further wherein coupling the at least one upward-facing clip comprises deflecting at least one of the plurality of horizontally-extending wire tines in an upward direction until the vertically-extending face engages with the at least one of the plurality of horizontally-extending wire tines. (Figure 2-3, Reference 28, col 3 ln 7-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clip of Tominaga such that it was downwardly deflectable as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Martin and in view of Newton (US4762237).
Regarding claim 4:
Tominaga as modified teaches claim 2 and Tominaga further teaches:
wherein the at least one upward-facing clip is accessible and removable through a top opening formed between the exterior structural assembly and central portion (Figure 2, see 3d)
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly further comprises at least one opening formed therein, the at least one opening formed proximate the at least one upward-facing clip so as to provide external access to the at least one upward-facing clip.
In a related art of coupling mechanisms, Newton teaches:
a central portion (Figures 1-8)
one exterior structural assembly comprising at least one upward-facing clip (Figure 4-8, Reference 20)
wherein the at least one exterior structural assembly further comprises at least one opening formed therein, the at least one opening formed proximate the at least one upward-facing clip so as to provide external access to the at least one upward-facing clip. (Figure 4-6, Reference 50, col 4 ln 62-col 5 ln 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify one exterior assembly of Tominaga such that it comprises at least one opening as taught by Steudler to accommodate mounting screws or like driven fasteners to secure the assembly to a solid surface. 
Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Martin and in view of Van (USD380519).
Regarding claim 7:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one exterior structural assembly comprises at least one ornamental assembly.  (Figure 1-2, Reference 3)
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly comprises at least one castle tower assembly. 
Van teaches:
an exterior structural assembly comprises a castle tower design. (see figs1-7)
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 8:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one exterior structural assembly comprises two ornamental assemblies. (Figures 1-2, Reference 3)
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly comprises four castle tower assemblies.
However, it would have been obvious to one having ordinary to modify the two ornamental assemblies of Tominaga to comprise four ornamental assemblies to allow for cheap repair costs and customized cleaning, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly comprises castle tower assemblies.
Van teaches:
an exterior structural assembly comprising a castle tower design. (see figs1-7)
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
	In regards to applicant’s arguments that Martin does not teach “a three-sided channel is formed between the at least one downward-facing extended tab and the inner surface of the at least one exterior structural assembly” as in claims 1 and 15. Applicant argued: 
As can be seen in Figures 2-4 of Martin, reproduced below, the tabs (15) do not face the plate (13) of the Martin bird nibble holder. Rather, each tab (15) faces a corresponding opening in the plate (13). The plate (13) and the tabs (15), therefore, do not form a channel therebetween.
	This is not found persuasive. The tabs of Martin do not correspond to an opening in the plate as the applicant claims. This is not substantiated anywhere in Martin. 

    PNG
    media_image3.png
    101
    177
    media_image3.png
    Greyscale


Applicant also argues:
Also, the tabs (15) of the Martin bird nibble holder are configured to be folded over vertical wires (16) of a birdcage to secure the bird nibble holder to the birdcage, as shown in Figure 5 of Martin, reproduced below; the tabs (15) are not "sized to fit over a top edge of [a] base portion" as required by amended claim 1.
This is not found persuasive. The examiner is not relying on Martin to teach fitting the extended tab over a top edge of a base portion. Tominaga alone teaches this feature. The extended tabs of Tominaga extend over the top edge of the base portion. Therefore the limitations are met and the rejection is maintained. Please see above. 
Applicant’s arguments with respect to claim(s) that the references combined does not teach “wherein the channel has a curvilinear profile” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SHADA ALGHAILANI
Examiner
Art Unit 3643



								/DAVID J PARSLEY/                                                                                      Primary Examiner, Art Unit 3643